Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “the circuit chip includes a misalignment detection circuit 1owhich is coupled between the second misalignment detection pattern and a test pad and outputs a first voltage provided from the first misalignment detection pattern, to the test pad, in the case where a misalignment between the memory chip and the circuit chip exceeds a preset value such that the first misalignment detection pattern and the 15second misalignment detection pattern are shorted to each other” as recited in claim 1, and “the second chip includes a misalignment detection circuit which is coupled between the second misalignment detection pattern and a test pad and outputs a first voltage provided from the first misalignment detection pattern, to the test pad, in the case where a 5misalignment between the first chip and the second chip exceeds a preset value such that the first misalignment detection pattern and the second misalignment detection pattern are shorted to each other” as recited in claim 11.
	Claims 2-10 and 12-19 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1 and 11, the closest prior art discovered were Lee et al. (Pub No. US 2020/0381316 A1), Chen et al. (Pub No. US 2020/0006266 A1), and Lin et al. (Pub No. US 2016/0268230 A1) and teaches everything of claims 1 and 11 except for “the circuit chip includes a misalignment detection circuit 1owhich is coupled between the second misalignment detection pattern and a test pad and outputs a first voltage provided from the first misalignment detection pattern, to the test pad, in the case where a misalignment between the memory chip and the circuit chip exceeds a preset value such that the first misalignment detection pattern and the 15second misalignment detection pattern are shorted to each other” as recited in claim 1, and “the second chip includes a misalignment detection circuit which is coupled between the second misalignment detection pattern and a test pad and outputs a first voltage provided from the first misalignment detection pattern, to the test pad, in the case where a 5misalignment between the first chip and the second chip exceeds a preset value such that the first misalignment detection pattern and the second misalignment detection pattern are shorted to each other” as recited in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML